DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments regarding claims 1-16 filed 07/22/2021 have been fully considered but they are not persuasive. The applicant argues that he submitted a terminal disclaimer to overcome the double patenting rejection. However, the examiner could not find the terminal disclaimer in the reply filed. Therefore the double patenting rejection is maintained.
Applicant's arguments regarding claims 17-20 filed 07/22/2021 have been fully considered but they are not persuasive. The examiner argues that reference Kishi discloses the feature “wherein the setting the value of the current volume level setting according to the method for setting the current volume level setting is paused in response to an activating by a user of a radio button on the radio and resumed in response to a completing of the activating”. Kishi discloses in col 5 lines 20-40 that activating the OFF button paused the setting of the volume level and an output sound is stopped. However, when the MIN or MAX indicator is touched, the OFF button activation completion is completed and the gain setting resumes with sound being outputted at a volume. Kishi discloses a gain for the OFF button attenuation and also the adjustment of the volume setting when a volume between MAX and MIN is selected.

Applicant’s arguments, see applicant’s Reply Pages 7-10, filed 07/02/2021, with respect to the rejection(s) of claim(s) 1-16 under Lee have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,469,047 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the instant application is a broader version of claims 1-16 of US 10,469,047B2.
Claims 1-16 of US 10,469,047B2 recite each feature of the claims 1-16 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 


Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US 2015/0016633 A1) in view of Shuttleworth et al (US 2005/0063552 A1) and further in view of Kishi et al (US 5,506,578).
Regarding claim 17, Gao et al disclose a method for setting a current volume level setting of a land mobile radio in response to ambient audio (Gao et al; Fig 1; Para [0003]), the method comprising: receiving a processor input signal based on an ambient audio at first processor circuitry and determining an ambient audio level based on the ambient audio (Gao et al; Fig 1; mic 180 signal into controller); and setting a value of the current volume level setting of the land mobile radio such that a difference is maintained between the current volume level setting and the ambient audio level as the ambient audio at least one of increases and decreases in amplitude (Gao et al; Para [0049] setting volume based on SNR interpreted as difference current volume and noise level), but do not expressly disclose wherein the setting the value of the current volume level setting further comprises providing an upper volume limit and a lower volume limit and adjusting the current volume level setting to maintain the current volume level setting within the upper volume limit and the lower volume limit, and wherein the setting the value of the current volume level setting according to the method for setting the current volume level setting is paused in response to an activating by a user of a radio button on the radio and resumed in response to a completing of the activating. However, Shuttleworth et al disclose a volume control device wherein the setting the value of the current volume level setting further comprises providing an upper volume .

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US 2015/0016633 A1) in view of Shuttleworth et al (US 2005/0063552 A1) .
Regarding claim 18, Gao et al in view of Shuttleworth et al and further in view of Kishi et al disclose the method of claim 17, but do not expressly disclose wherein the difference maintained between the value of the current volume level setting and the ambient audio level is equal to the difference between the ambient audio level in a quiet environment and the value of the current volume level setting set by the user in the quiet environment. However, Sapashe et al disclose a volume control for a radio device wherein the difference maintained between the value of the current volume level setting and the ambient audio level is equal to the difference between the ambient audio level in a quiet environment and the value of the current volume level setting set by the user in the quiet environment (Sapashe et al; Fig 1; step 116; Para [0013]; adjust current volume based on stored relationship between previous noise level and audio level; maintain user selected relationship between current volume setting and current noise level in subsequent noise level). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the dynamic volume control taught by Sapashe as the dynamic volume control in the audio control device taught by Gao because both disclosures teach audio playback volume control based on ambient noise amplitude. The motivation to do so would have been to overcome fluctuations in a level of ambient noise over time.

Regarding claim 19, Gao et al in view of Shuttleworth et al and further in view of Kishi et al disclose the method of claim 17, but do not expressly disclose wherein a .

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US 2015/0016633 A1) in view of Shuttleworth et al (US 2005/0063552 A1) and further in view of Kishi et al (US 5,506,578) and further in view of Vishlitsky (US 7,869,768 B1).
Regarding claim 20, Gao et al in view of Shuttleworth et al and further in view of Kishi disclose the method of claim 17, but do not expressly disclose wherein the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651